      Case 3:20-cv-01492-JAH-LL Document 5 Filed 08/28/20 PageID.27 Page 1 of 1



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
8
9
     CARROLL METAL WORKS, INC., a                       Case No.: 20cv1492-JAH (LL)
10   California corporation,
                                       Plaintiff,       ORDER GRANTING JOINT
11
                                                        MOTION FOR EXTENSION OF
12   v.                                                 TIME TO RESPOND TO
                                                        PLAINTIFF’S COMPLAINT [Doc.
13   BENJAMIN LONGWELL; MINSHEW
                                                        No. 3]
     BROTHERS STEEL CONSTRUCTION,
14
     INC., a California corporation; and DOES
15   1 through 10, inclusive,
16                                  Defendants.
17
18         Pending before the Court is the parties’ joint motion to extend time for Benjamin
19   Longwell et al. (“Defendants”) to respond to Plaintiff’s Complaint. See Doc. No. 3.
20         Upon consideration and good cause appearing, the joint motion is GRANTED.
21   Accordingly, IT IS HEREBY ORDERED that Defendants shall respond to Plaintiff’s
22   Complaint no later than September 4, 2020.
23         IT IS SO ORDERED.
24
25   DATED: August 28, 2020
                                                    _________________________________
26
                                                    Hon. John A. Houston
27                                                  United States District Judge
28

                                                    1
                                                                               20cv1492-JAH (LL)
